Case 15-23825    Doc 40    Filed 12/20/18 Entered 12/20/18 14:58:18          Desc Main
                             Document     Page 1 of 1


                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


 In re:   Tonya Thomas                   )              Case 15 B 23825
                                         )
                                         )              Judge Timothy A Barnes
                       Debtor(s)         )

             Withdrawal of Notice of Final Cure Mortgage Payment




 Tanya R. Thomas                             Joseph Olstein via the clerk’s electronic
 7820 S Maryland                             service
 Chicago, IL 60619

      Please take notice that the Trustee’s previously filed Notice of Final Cure
 Mortgage Payments is hereby withdrawn.


                               Certificate of Service

        The undersigned certifies that this office served a copy of the foregoing
 Notice upon the above listed parties on December 20, 2018 by placing a copy of
 same in the U.S. mail, first class postage prepaid and/or addressed as indicated
 above.
                                                        O. Anthony Olivadoti
                                                        for Marilyn O. Marshall,
                                                        Standing Trustee



 Marilyn O. Marshall
 Standing Trustee
 224 S. Michigan
 Suite 800
 Chicago, IL 60604
 312-431-1300
